Citation Nr: 1728963	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's left knee disability did not manifest in service, and is not shown to be related to service, nor did left knee arthritis manifest to a compensable degree within one year of separation from service.

2.  The preponderance of the evidence of record is against a finding that the Veteran has a current diagnosis of a left ankle disability.

3.  The Veteran's GERD did not manifest in service, and is not shown to be related to service.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for GERD have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016);  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a May 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent August 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

The first requirement for any service connection claim is evidence of the presence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Left Knee Disability

The Veteran contends that he developed a left knee disability as the result of active service.  In February 1983 the Veteran was treated for a left knee injury after falling in a hole while running on the flight deck.  The Veteran was diagnosed with a left knee contusion as a result of the incident.  The Veteran's separation examination is silent for any left knee conditions.

During a October 2009 VA examination, the Veteran reported left knee pain.  Left knee X-Rays were normal.  The examiner noted that views of the left knee showed no fracture or dislocation or joint space narrowing.  During a November 2011 VA examination the Veteran was diagnosed with patellofemoral syndrome of the left knee.  During a May 2012 VA examination, the Veteran reported falling and injuring his left knee while on vacation in Puerto Rico.  The Veteran stated that his right knee buckled out because he was not wearing a knee brace.  Following the fall, the Veteran reported experiencing ongoing pain.

At the July 2015 hearing, the Veteran testified that following service, he was unable to seek immediate medical treatment due to lack of health insurance.

In an April 2016 VA examination, the examiner opined that the Veteran left knee disability was less likely than not (less than 50 percent probability) related to the service-connected right ankle disability.  The examiner explained that there was no medical evidence to suggest that right ankle degenerative joint disease causes patellar tendinopathy in the contralateral knee.  The examiner diagnosed left knee patellar tendinopathy, but found that disability was less likely than not (less than 50 percent probability) incurred or caused by the claimed inservice injury, event, or illness.  The examiner noted that treatment for knee contusion in service, but found no further evidence of left knee symptoms until 2012 when a left knee injury was documented.

A July 2016 VA medical opinions based on the review of available records shows that the physician opined that a left knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness.  The physician explained that the Veteran was treated once of an acute and transient left knee condition with no evidence that he developed a chronic left knee process during active duty.  A left knee X-ray taken in October 2009, many years after separation from service, found no abnormalities and was interpreted as normal.  Therefore, the physician opined that the left knee disability was totally unrelated to service.

August 2011 VA records show that the Veteran worked as an airport ramp agent and ramp supervisor following service which entailed loading and unloading baggage.  It also shows that he held various security positions which involved coordinating catering, security, and cleaning of the security ramp.  

The Veteran is competent to testify that he has knee pain, but he is not competent to provide a medical opinion linking those symptoms to a specific disability and military service.  That type of medical nexus does not involve a simple identification that a layperson is competent to make.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, the Board finds that the weight of the competent evidence is against a finding that the Veteran's left knee disability is related to service, or any event of service, despite his contentions to the contrary.  The Veteran asserts that he did not seek medical attention initially due to lack of health insurance.  Nonetheless the October 2009 VA examination showed his left knee to be normal.  The Board finds that the most persuasive evidence are the 2016 VA examination and opinion that found the knee disability less likely to be related to the service injury or the service-connected right ankle disability.  The Veteran has not submitted any contrary competent evidence that supports a finding that the left knee disability is related to service or a service-connected disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle Disability

An April 2016 VA treatment record shows the left ankle was found to be normal.  A July 2016 VA examination also noted the left ankle as appearing normal.  The examiners from an April 2016 VA examination and July 2016 VA opinion based on review of the records found that the left ankle was normal and thus offered no opinion regarding whether any left ankle disability was related to service.

The evidence of record does not show that the Veteran has been diagnosed with a left ankle disability.  The Veteran has not submitted any evidence showing a current left ankle disability.  The Veteran's service medical records are silent for any complaints of left ankle injury or pain.  Even if there were a current left ankle disability, the Board finds that there is no competent evidence of record showing a connection between any left ankle disability and the Veteran's active service, or a service-connected right ankle disability.

The Board notes the private medical opinion of Dr. B. H., submitted by the Veteran in July 2016.  Dr. B. H. opined that degenerative arthritis changes of the ankle will cause a narrowing of the ankle joint space with decreased range of motion.  Furthermore, Dr. B.H. opined that the "decreased range of motion would result in a compensatory motion in the joints distal to the ankle joint."  The Board finds that opinion to be of little probative value.  The opinion does not specifically address whether or not the Veteran has a current left ankle disability, and if so, whether or not it was related to the Veteran's active service.  In fact, that opinion does not specify which ankle is being referenced.  The Veteran is service-connected for a right ankle disability, and that opinion appears to relate to the right ankle disability and a claim for disabilities secondary to the right ankle disability.  However, that opinion does not show that any left ankle disability was caused or aggravated by a service-connected right ankle disability.

The Board finds that the preponderance of the evidence weighs against a finding that there is any current diagnosed left ankle disability.  Therefore, as the preponderance evidence is against a finding of a current disability, the threshold requirement for substantiating a claim for service connection cannot be met and the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

GERD

The Veteran contends that he developed GERD as the result of active service.  During the July 2015 hearing, the Veteran testified that he experienced sharp pains in his stomach and a burning sensation during service.  The Veteran stated that he was prescribed medication for stomach pains and placed on a special diet while in service.  He further testified that he was diagnosed with GERD in 1988.

April 1982 service medical records note the Veteran as having flu syndrome and loss of appetite with weight loss.  January 1987 service medical records show medication possibly leading to a stomach ache.  There is documentation of viral gastroenteritis, but the service medical records are silent for any treatment or diagnosis of GERD.

A July 2008 VA treatment record shows a diagnosis of GERD.

During a July 2016 VA examination, the examiner concluded that the Veteran's GERD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness.  The rationale provided was lack of evidence showing in service incident or treatment for GERD.  The examiner noted that the inservice treatment was for viral gastroenteritis and an episode of right lower quadrant pain, but there was no entry for treatment of GERD or acid reflux.

The Veteran is competent to testify that he had stomach pain while in service, and current VA records show a diagnosis of GERD.  However, the Veteran is not competent to provide a medical opinion linking a current disability to service, or any event, injury, or disease during service.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There are many possible causes of gastrointestinal disabilities and the Veteran is not shown to have the competence to medically diagnose them or to opine that the current GERD is related to service or the symptoms during service.  The Veteran has not submitted any competent medical evidence suggesting that current GERD is related to service or to any event, injury, or disease during service.

Therefore, the Board finds that the preponderance of the evidence is against a finding that GERD is related to service, despite the Veteran's contentions to the contrary.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for GERD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


